Title: Thomas Jefferson to Charles Wilson Peale, 22 August 1809
From: Jefferson, Thomas
To: Peale, Charles Willson


          Dear Sir  Monticello Aug. 22. 09
           I have been for some time endeavoring to procure bills of some bank in Philadelphia to enable me to remit you the balance of 49. D 5½ C due you on account of my grandson. finding there is little hope of this, I have this day inclosed to my friend mr Barnes of Georgetown, bills of that place, & prayed him to exchange them for a draught of the Washington bank on that of the US. at Philadelphia in your favor, which you will probably recieve a day or two after the reciept of this. I have now to thank you for all your kindnesses & those of your family to my grandson; and at the same time to convey to you the expressions of his gratitude & affectionate remembrence. he speaks of yourself, mrs Peale & the family always as of his own parents & family. he waits till the frosts set in to go into our lower country to commence his course of Mathematics & Natural philosophy. I cannot describe to you the hope & comfort I derive from his good dispositions & understanding.
          ever Affectionately Yours Th: Jefferson
        